Title: To Thomas Jefferson from the Board of Trade, with Reply, 13 July 1779
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas


[Williamsburg]  13 July 1779. The proposals of Hunter & Co. concerning the cargo of the ship Dolphin seem exorbitant. From information respecting tobacco now owned by the state, it is impracticable to comply with the proposal. This commodity is rising daily and will probably soon reach £20 per hundred. Signed by Whiting, Ambler, and Rose. Countersigned with the following instruction: “In council July 13. 1779. This board concurs in opinion with the board of trade that the terms above referred to are so exorbitant that the purchase ought not to be made. Th: Jefferson.”
